        Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 JIM PROCURO,                                     Civil Action No.

      Plaintiff,

 v.                                               JURY TRIAL DEMANDED

 HOSHIZAKI AMERICA, INC.,

      Defendant.


                        COMPLAINT FOR DAMAGES

        COMES NOW Jim Procuro (“Plaintiff” or “Mr. Procuro”), by and through his

undersigned counsel, and files this Complaint for Damages, showing the Court as

follows:

                         JURISDICTION AND VENUE

                                            1.

        Plaintiff invokes the jurisdiction of this court pursuant to the Age

Discrimination in Employment Act of 1967, as amended (“ADEA”), Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e (“Title VII”), and 42

U.S.C. § 1981, et. seq. (“Section 1981”).




                                            1
       Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 2 of 24




                                          2.

       This Court has jurisdiction of this matter pursuant to 28 U.S.C. §§ 1331 and

42 U.S.C. § 2000e-5(f).

                                          3.

       Defendant Hoshizaki America, Inc. (“Defendant” or “Hoshizaki”) does

business in this judicial district. Additionally, the unlawful employment practices

committed by Defendant that form the basis of this lawsuit were committed within

this district.

                      ADMINISTRATIVE PROCEDURES

                                          4.

       Plaintiff has fulfilled all conditions necessary to proceed with this cause of

action under the ADEA. Plaintiff filed a charge of discrimination with the EEOC in

February 5, 2020; the EEOC issued its Notice of Right to Sue on July 30, 2020.

                                          5.

       This action has been commenced within ninety (90) days of receipt of the

Notice of Right to Sue.




                                          2
       Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 3 of 24




                                      PARTIES

                                            6.

       Plaintiff is a white citizen of the United States of America and is subject to

the jurisdiction of this Court. Plaintiff is over forty (40) years old.

                                            7.

       Defendant is a domestic for-profit corporation qualified and licensed to do

business in Georgia, and at all times material hereto has conducted business within

this District.

                                            8.

       At all times relevant to this Complaint, Plaintiff was employed by and was an

“employee” of Defendant, as defined under the ADEA.

                                            9.

       Defendant is now and, at all times relevant hereto, has been a for-profit entity

engaged in an industry affecting commerce. During all times relevant hereto,

Defendant has employed twenty (20) or more employees for the requisite duration

under the ADEA.

                                            10.

       Defendant is now and, at all times relevant hereto, has been a for-profit

corporation engaged in an industry affecting commerce. During all times relevant


                                            3
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 4 of 24




hereto, Defendant has employed fifteen (15) or more employees for the requisite

duration under Title VII.    Defendant is therefore covered under Title VII in

accordance with 42 U.S.C. § 2000e(b).

                                          11.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its Registered Agent, CT Corporation System, at 1201 Peachtree

Street, NE, Atlanta, GA 30361.

                          FACTUAL ALLEGATIONS

                                          12.

      Defendant hired Mr. Procuro on February 5, 1998, as a Warehouse Manager.

Mr. Procuro was subsequently promoted over the years, eventually assuming the

position of Sr. Vice President of Sales and Marketing.

                                          13.

      Beginning in 2019, Mr. Procuro began to be discrimiated against based on his

age (over 40), national origin (American), and race (white).

                                          14.

      In May 2019, Mr. Procuro was given a poor performance review for the 2018

performance year.




                                         4
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 5 of 24




                                          15.

      The review and corresponding merit pay increase was administered by the

new President of Hoshizaki America, James McDowell.

                                          16.

      Mr. McDowell based the review on and referred to Former President of

Hoshizaki America, Kaz Jinno (Asian/Japanese) and did not provide an explanation

as to why he was referring to the former president’s assessement.

                                          17.

      Despite meeting all sales goals for year end 2018, Mr. Procuro’s review was

“met expectations,” which was significantly lower than previous reviews Mr.

Procuro had received of “exceeded expectations” and “significantly exceeded

expectations.”

                                          18.

      Despite meeting all sales goals for year end 2018, Mr. Procuro’s merit

increase following this review was the lowest of his career.

                                          19.

      No explanation was provided by Defendant for the poor performance review

or an explanation of what Mr. Procuro needed to do to improve.




                                         5
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 6 of 24




                                            20.

      The only explanation provided was that Former President Kaz Jinno was

making the assessment.

                                            21.

      Mr. Procuro complained about both the review and the lower percentage raise

to the new President, James McDowell.

                                            22.

      Mr. Procuro noted when he complained to Mr. McDowell that the numbers

for 2018 were up from 2017 with sales revenue up 8.8% compared to the prior year,

the market share increase to 33.5% compared to the prior year of 31.7%, and

refrigerated reach in unit sales up 18.1% compared to the prior year.

                                            23.

      Mr. Procuro was the only Hoshizaki America corporate Vice President or

above given a lower than the 3.0% average merit increase.

                                            24.

      Two younger Vice Presidents, Brad Powell and Kris Miller were both given

greater merit increases than Mr. Procuro.




                                            6
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 7 of 24




                                          25.

      On or about October 1, 2019, Fred Clark, President and CEO of Webstaurant,

a client of Defendant advised President James McDowell, in a meeting that Mr.

Procuro was attending, to fire Mr. Procuro and other older Sales Executives because

they were “old and antiquated.”

                                          26.

      Immediately after the meeting, Mr. Procuro complained to Mr. McDowell

about the discriminatory comment by Fred Clark.

                                          27.

      During that same complaint to Mr. McDowell, Mr. Procuro cautioned Mr.

McDowell that he was not sure that entering into direct business relationship with

someone who takes discrimination so lightly was right for Hoshizaki.

                                          28.

      Mr. Procuro further expressed concern for his team members in light of the

disciminatory comments based on their ages.

                                          29.

      Mr. McDowell responded that the comments were okay and that Mr. Clark

liked to put people on the defensive in negotiations.




                                          7
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 8 of 24




                                         30.

      On October 15, 2019, in Brea, California, Mr. Procuro attended the Western

Distribution Center of Hoshizaki America, Inc. (“WDC”) sales meeting.

                                         31.

      During the meeting, Mr. Procuro took the WDC Sr. Vice President, Tom

Smolinski, aside to another area to provide feedback regarding his teams’

presentations.

                                         32.

      On or about October 25, 2019, the same client, Mr. Clark, made another

comment about terminating the Sales Executives.

                                         33.

      Specifically, Mr. Clark made disparaging remarks about the “old guys in the

room” that they did not not understand “the new way of business through the

internet,” which he described was “the only way to go.”

                                         34.

      Mr. Clark again instructed Mr. McDowell to terminate the “old guys” because

he was unsure that he could work with them.




                                        8
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 9 of 24




                                           35.

      Mr. Procuro advised Mr. Clark that Hoshizaki America would do what was in

the best interest of all parties involved, including his own team.

                                           36.

      After the meeting, Mr. Procuro again complained to Mr. McDowell that what

Mr. Clark was doing was discrimination and it needed to be addressed.

                                           37.

      Mr. McDowell said that was the way that Mr. Clark did business and

dismissed the incident.

                                           38.

      Defendant again failed to take any action to address the comments.

                                           39.

      The    Chairman     of   Defendant’s    parent   company,      Seshi   Sakamoto

(Asian/Japanese), made comments that there is a need for “younger workers for the

future.”

                                           40.

      Chairman Sakamoto’s comments were shared with Mr. Procuro and others by

Japanese managers that they were in contact with over the last few years.




                                          9
        Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 10 of 24




                                         41.

        On November 12, 2019, during a meeting with Mr. McDowell and Ms.

Deanna Mar, Human Resources Manager, Mr. Procuro was told that they had

received whistleblower complaints from three people regarding what they deemed

was inappropriate behavior on his behalf while at the WDC sales meeting, including

showing displeasure, throwing a cup, and having a discussion that others overheard.

                                         42.

        On November 13, 2019, Mr. Procuro traveled to Mexico for a planned

business trip and was out of the office through Friday, November 15, 2019.

                                         43.

        On November 17, 2019, Mr. Procuro was informed by Mr. McDowell via

telephone that he was being placed on administrative pending an investigation into

the claims.

                                         44.

        During that same conversation with Mr. McDowell, Mr. Procuro complained

that other executives who were Asian/Japanese were not placed on administrative

leave during corresponding investigations for complaints that were received about

them.




                                        10
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 11 of 24




                                          45.

      Mr. Procuro’s behavior at the WDC sales meeting was no different than the

appoach that he had been using for the previous twenty-one years with the company

without issue.

                                          46.

      Furthermore, other non-white, non-American employees of Defendant

exhibited similar, if not more aggressive, behavior without repercussion.

                                          47.

      Mr. Procuro expressed to Defendant that he was being treated differently than

Asian/Japanese employees were.

                                          48.

      On November 25, 2019 Defendant terminated Mr. Procuro over the phone for

“just cause.”

                                          49.

      Defendant did not explain what constituted the “just cause” for Mr. Procuro’s

termination.

                                          50.

      Following the phone call terminating him for “just cause,” Mr. Procuro also

complained to Yasuhiro Kobayashi, President/COO of Hoshizaki Corporation, in an


                                        11
        Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 12 of 24




email, that he was being unfairly treated compared to the way in which

Asian/Japanese executives were treated and that his termination was based on his

race and national origin.

                                           51.

        On November 26 or 27, 2019, Mr. Procuro received separation paperwork that

stated “involuntary-policy violation” as the reason for his termination.

                                           52.

        Mr. Procuro was never informed as to what policy he had been accused of

violating.

                                           53.

        Mr. Procuro was held to a different, higher standard than Japanese executives

were.

                                           54.

        For example, on October 22, 2019, Chairman Sakamoto hit an employee and

addressed him harshly in front of the global budget meeting without any

repercussion.

                                           55.

        Former Sr. Vice President of Hoshizaki America, Toshio Mase, hit an

employee in the head without being disciplined.


                                          12
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 13 of 24




                                        56.

      Former President of Hoshizaki America, Koichi Tsuemematsu, verbally

attacked Vice President of Finance Bill Anderson.

                                        57.

      Despite that employee reporting the incident, there was no remedial action

taken against Koichi Tsuenematsu.

                                        58.

      Former President of Hoshizaki America, Youki Suzuki, got into an argument

with another worker, George Vurduress, and hit him.

                                        59.

      Instead of Youki Suzuki facing any discipline, Mr. Vurduress’s contract was

eliminated.

                                        60.

      Former President of Hoshizaki America, Kaz Jinno, was accused of making

derogatory statements about the female HR director.

                                        61.

      He was not held terminated for these comments and continued to be employed

at the corporate office in Japan.




                                       13
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 14 of 24




                                           62.

      Additionally, Mr. Procuro was held to a different, higher standard than

younger management personnel who were not terminated for significantly more

terminable actions.

                                           63.

      For example, Rick Bassan, Plant Director of the Griffin Facility, who is

younger than Mr. Procuro, was not terminated for misappropriating scrap money

without authority or approval to do so.

                                           64.

      Mr. Bassan was removed from his position and placed as a ‘specialist’ until

he was reinstated as the Director of Quality Control at a later time.

                                           65.

      Many older employees have recently been terminated or resigned due to the

discriminatory treatment and climate at Hoshizaki.

                                           66.

      Despite Plaintiff’s complaints, Defendant did not attempt to rectify the

situation, and instead terminated Plaintiff’s employment.




                                          14
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 15 of 24




                                            67.

      Although Defendant purports to provide a legitimate non-discriminatory

reason for the adverse action, this reason is a pre-text.

                                            68.

      Defendant treated other employees outside of his protected class, i.e. those

younger than forty (40), non-White employees, and non-American employees, more

favorably.

         COUNT I: VIOLATION OF THE AGE DISCRIMINATION
                IN EMPLOYMENT ACT, AS AMENDED

                                            69.

      Plaintiff reincorpoates by reference paragraphs 13-40, 48-49, 62-68.

                                            70.

      Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of his age in

violation of ADEA, as amended.

                                            71.

      Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.




                                           15
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 16 of 24




                                             72.

       The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity and has otherwise adversely affected his status as

an employee because of his age.

                                             73.

       As a direct and proximate result of Defendant’s violation of the ADEA,

Plaintiff has lost wages and benefits.

         COUNT II: RETALIATION IN VIOLATION OF THE AGE
        DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED

                                             74.

       Plaintiff reincorpoates by reference paragraphs 21-22, 26-29, 30-31, 36-38,

41, 43, 45, 48-49, 51-52.

                                             75.

       Plaintiff engaged in protected activity when he complained of age

discrimination (paragraphs 26-29, 35-38).

                                             76.

       Defendant retaliated against Plaintiff by terminating his employment as a

result of Plaintiff’s protected activity.




                                            16
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 17 of 24




                                            77.

      Defendant’s proffered reasons for terminating Plaintiff’s employment are a

pretext designed to hide its retaliatory motive.

                                            78.

      Defendant’s retaliatory actions against Plaintiff were in violation of the

ADEA.

                                            79.

      Defendant willfully and wantonly disregarded Plaintiff’s rights, and its

retaliation against Plaintiff was undertaken in bad faith.

                                            80.

      As a result of Defendant’s retaliatory actions against Plaintiff, Plaintiff has

suffered lost compensation and benefits.

                                            81.

      Pursuant to the ADEA, Plaintiff is entitled to damages including but not

limited to back pay and lost benefits, reinstatement, equitable relief, attorneys’ fees,

costs of litigation, and all other relief recoverable under the ADEA.

  COUNT III: NATIONAL ORIGIN DISCRIMINATION IN VIOLATION
        OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                                            82.

      Plaintiff reincorpoates by reference paragraphs 13-23, 30-31, 41-61, 66-68.

                                           17
     Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 18 of 24




                                           83.

      Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of his national origin

(American) in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. 2000e et seq. and 42 U.S.C. section 1981A.

                                           84.

      Defendant has willfully and wantonly disregarded Plaintiff’s rights, and its

discrimination against Plaintiff was undertaken in bad faith.

                                           85.

      The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity, and has otherwise adversely affected his status as

an employee because of his national origin.

                                           86.

      As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff

has been made the victim of acts that have adversely affected his economic,

psychological, and physical well-being.

                                           87.

      Accordingly, Defendant is liable for the damages Plaintiff has sustained as a

result of Defendant’s unlawful discrimination.


                                          18
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 19 of 24




          COUNT IV: RACE DISCRIMINATION VIOLATION OF
            TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                                            88.

      Plaintiff reincorpoates by reference paragraphs 13-23, 30-31, 41-61, 66-68.

                                            89.

      Defendant’s actions in subjecting Plaintiff to ongoing race discrimination

constitute unlawful discrimination on the basis of Plaintiff’s race (white) in violation

of Title VII.

                                            90.

      Defendant willfully and wantonly disregarded Plaintiff’s rights, and its

discrimination against Plaintiff was undertaken in bad faith.

                                            91.

      The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity, and to otherwise adversely affect his status as an

employee because of his race.

                                            92.

      As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff

has been made the victim of acts that have adversely affected his psychological and

physical well-being.



                                          19
       Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 20 of 24




                                           93.

       Accordingly, Defendant is liable for the damages Plaintiff has sustained as a

result of Defendant’s unlawful discrimination and retaliation.

               COUNT V: RETALIATION IN VIOLATION OF
              TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                                           94.

       Plaintiff reincorpoates by reference paragraphs 41-52.

                                           95.

       Defendant’s actions, as detailed above, in terminating Plaintiff because of his

protected activity constitutes unlawful intentional retaluation in violation of Title

VII.

                                           96.

       Defendant willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s retaliation against Plaintiff was untertaken in bad faith.

                                           97.

       Accordingly, Defendant is liable for the damages Plaintiff has sustained as a

result of Defendant’s unlawful retaliation.

                COUNT VI: VIOLATION OF 42 U.S.C. § 1981

                                           98.

       Plaintiff reincorpoates by reference paragraphs 13-23, 30-31, 41-61, 66-68.

                                          20
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 21 of 24




                                          99.

      Defendant subjected Plaintiff to discrimination and harassment on the basis

of his race (white) and vis-à-vis national origin (American).

                                       100.

      Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of race and national

origin in violation of 42 U.S.C. section 1981.

                                       101.

      The effect of the conduct was to deprive Plaintiff of economic opportunites,

and otherwise adversely effect Plaintiff’s status as an employee, because of his race

and/or national origin.

                                       102.

      As a direct and proximate result of these actions, Plaintiff has been made a

victim of acts that adversely affected his psychological and physical well-being.

                                       103.

      As a direct and proximate result of Defendant’s unlawful employment

practices, Plaintiff has been embarrassed, humiliated and has suffered damage to his

emotional health, and has lost back pay and front pay.




                                         21
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 22 of 24




                                      104.

      Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.

                                      105.

      Defendant chose not to take appropriate remedial steps to prevent or correct

the harassment.

      COUNT VII: VIOLATION OF 42 U.S.C. § 1981 RETALIATION

                                      106.

      Plaintiff reincorpoates by reference paragraphs 41-52.

                                      107.

      Plaintiff engaged in protected conduct when he complained about race-based

and national origin based discrimination.

                                      108.

      Defendant subjected Plaintiff to adverse employment actions after Plaintiff

engaged in protected conduct.

                                      109.

      There was a causal connection between the protected conduct and the adverse

action.




                                        22
      Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 23 of 24




                                             110.

       As a direct and proximate result of these actions, Plaintiff has suffered

damages.

                                             111.

       Defendant, therefore, is liable for the damages caused proximately resulting

from its retaliation.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff pray for judgment as follows:

       (a)              General damages for mental and emotional suffering caused by

                        Defendant’s misconduct;

       (b)              Punitive damages based on Defendant’s willful, malicious,

                        intentional,   and    deliberate   acts,   including   ratification,

                        condemnation and approval of said acts;

       (c)              Reasonable attorney’s fees and expenses of litigation;

       (d)              Trial by jury as to all issues;

       (e)              Prejudgment interest at the rate allowed by law;

       (f)              Declaratory relief to the effect that Defendant has violated

                        Plaintiff’s statutory rights;




                                               23
     Case 1:20-cv-04126-AT-RDC Document 1 Filed 10/06/20 Page 24 of 24




      (g)          Injunctive relief of reinstatement, or front pay in lieu thereof, and

                   prohibiting Defendant from further unlawful conduct of the type

                   described herein; and

      (h)          All other relief to which he may be entitled.


      Respectfully submitted the 6th day of October, 2020.

                                         BARRETT & FARAHANY

                                         s/ Amanda A. Farahany
                                         Amanda A. Farahany
                                         Georgia Bar No. 646135
                                         Grace Starling
                                         Georgia Bar No. 464958

                                         Attorneys for Jim Procuro

1100 Peachtree Street, N.E., Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
amanda@justiceatwork.com
grace@justiceatwork.com




                                           24
